George Lytle, Sr., and his wife, Sallie, acquired title to the land in controversy, which was established in the District Court of Dallas County on October 19, 1895, by judgment in favor of said Lytle against the Gulf, Colorado  Santa Fe Railway in a suit instituted by the railway against Lytle. Sallie Lytle died in 1895, leaving plaintiffs and others, her children, surviving her. It does not appear that the name of Sallie Lytle was in the judgment, or appeared in any manner in connection with the title to the land.
After the death of the first wife, George Lytle married Annie Lytle, who was living with her husband when he sold the land to defendant in error Schofield, who had no notice of the former marriage, but asked Lytle if he previously had another wife, to which Lytle answered that he did not. There is nothing in the record from which it can be inferred that Schofield knew anything of the former marriage. There is no dispute about the facts, and but one question of law, that is, do the facts establish the right of the defendant in error to the protection accorded to a purchaser for value without notice?
The burden was on the plaintiffs to establish a right to recover of the defendant Schofield. The evidence shows that the land was community property of Lytle and his first wife, mother of plaintiffs, which would sustain a recovery if the purchaser had notice of the first wife's right.
It is thoroughly settled by the decisions of this court that when land belonging to the community of husband and wife is deeded to both, each has legal title to it, but when the conveyance is made to one only, the legal title is vested in that one and the other has an equitable title. Such deed does not constitute notice to subsequent purchasers for value without notice of the community interest of the unnamed member. That one in whose name the title is conveyed holds as trustee for the other. Patty v. Middleton, 82 Tex. 586, 17 S.W. 909; Edwards v. Brown, 68 Tex. 329, 4 S.W. 380; Hill v. Moore, 62 Tex. 610
[62 Tex. 610].
The authorities cited above are so conclusive upon the issue under discussion, that argument would be superfluous. Beyond cavil, Schofield acquired the legal and equitable title to the land by his purchase from Lytle, who had the legal title, and Schofield had no notice of the equity of the former wife or her children.
The fact that Schofield acquired his title by judgment of a court can make no difference. It was no less the legal title than it would have been if acquired by deed.
The judgments of the Court of Civil Appeals and of the District Court are affirmed.
Affirmed. *Page 515